Citation Nr: 0914283	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

By way of background, it is noted that the Veteran's appeal 
was remanded to the RO for further development in a July 2008 
Board decision.  After completing the requested development, 
the RO readjudicated the Veteran's claim, as reflected by 
supplemental statements of the case dated in September and 
November 2008.  Because the benefit sought by the Veteran 
remains denied, the claim has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  The Veteran did not sustain an in-service shoulder 
injury, and was not treated for or diagnosed with a shoulder 
disorder while in service.

2.  Arthritis of the shoulders was not manifested to a 
compensable degree within one year of service.

3.  The most probative and credible medical opinion of record 
reflects that it would be speculative to relate the Veteran's 
current bilateral shoulder disorder to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's notice 
requirements were satisfied by an August 2008 letter issued 
in compliance with the Board's previous decision, and the 
Veteran's claim was subsequently readjudicated, as reflected 
by supplemental statements of the case dated in September and 
November 2008.  As to VA's duty to assist, the Veteran's 
service medical records and VA treatment records have been 
obtained, and no available evidence identified by the Veteran 
as relevant has not been obtained.  The Veteran was afforded 
a VA examination during the pendency of the instant claim, 
and he was offered the opportunity to testify at a hearing 
before the Board, but he declined.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities (such as arthritis) when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In a recently submitted statement, the Veteran contends that 
he incurred his shoulder disability during his Naval service 
while carrying heavy loads aboard submarines.  The Veteran's 
wife has also submitted a statement referencing the Veteran's 
reports of long-standing shoulder pain, including after a 
1993 softball-related injury.

The Veteran's service medical records fail to reflect any 
treatment for shoulder pain or a diagnosis of a shoulder 
disability, and the Veteran consistently denied having a 
painful or trick shoulder on his periodic and separation 
reports of medical history.  Additionally, the Veteran's 
separation physical examination report notes that the 
Veteran's upper extremities, including their strength and 
range of motion, were found to be normal.

The Veteran filed a claim seeking service connection for 
bilateral shoulder arthritis in January 1995.  The Veteran 
underwent a VA examination of his shoulders in February 1995, 
at which time he reported shoulder pain with overhead motion 
and abduction, but stated he had no injuries to either 
shoulder.  The Veteran had identical ranges of motion in both 
shoulders, with bilateral abduction and forward flexion of 0 
to 180 degrees and internal and external rotation of 0 to 90 
degrees, and no complaints of pain.  The examiner noted some 
fine crepitus and a diagnosis of bilateral shoulder 
arthralgia (joint pain), possibly arthritis or bursitis, with 
a notation that this diagnosis would be amended if arthritic 
changes were evidenced by x-rays.  However, a left shoulder 
x-ray revealed normal findings.  

The report of a VA joints examination conducted in February 
1996 reflects a diagnosis of chronic shoulder pain probably 
muscular of undetermined etiology.  An associated X-ray 
report notes that shoulder X-rays were normal.  

A January 2002 VA treatment record reflects the Veteran's 
reports of shoulder pain, and a January 2005 VA treatment 
record notes that a magnetic resonance imaging report of the 
Veteran's left shoulder revealed a rotator cuff tear.  

The Veteran underwent another VA examination of his shoulders 
in April 2005, at which time he reported injuring his left 
shoulder while playing softball during service in 1993 and 
having left shoulder pain since approximately 1994.  The 
examiner conducted range of motion studies, which revealed 
right shoulder forward flexion of 0 to 160 degrees, abduction 
of 0 to 160 degrees with pain from 140 to 160 degrees, 
external rotation of 0 to 70 degrees and internal rotation of 
0 to 90 degrees, and left shoulder forward flexion of 0 to 
160 degrees, abduction 0 to 160 degrees with pain from 100 to 
160 degrees, external rotation from 0 to 70 degrees and 
internal rotation of 0 to 90 degrees.  Additionally, the 
examiner noted pain when testing the supraspinatus tendon of 
the both shoulders.  The examiner noted a diagnosis of torn 
left rotator cuff as diagnosed on his left shoulder MRI, and 
right shoulder pain, possibly resulting from a right rotator 
cuff tear.  A May 2005 examination addendum states that it is 
as likely as not that the Veteran's current shoulder 
disability is related to his reports of shoulder pain during 
his February 1995 VA examination.  A March 2006 letter from 
the Veteran's VA treating physician reflects a diagnosis of 
bilateral shoulder impingement syndrome with bilateral 
tendonitis, and the letter references the Veteran's reports 
of an in-service shoulder injury.

The Veteran underwent another VA examination of his shoulders 
in August 2008 to determine whether the Veteran's current 
shoulder disability was related to service.  During the 
examination, the Veteran reported injuring both shoulders 
while on active duty; he claimed he injured his right 
shoulder while lifting charging guns on a tender ship in 1982 
and his left shoulder while playing softball in 1993.  After 
examining the Veteran, the examiner noted that the Veteran 
had bilateral shoulder impingement, which the examiner 
concluded could not be related to service without resorting 
to mere speculation.  The examiner noted the complete absence 
any shoulder treatment in the Veteran's service medical 
records.  When asked about this absence of treatment in 
service, the Veteran stated that he did not report a shoulder 
injury or seek care for it in service due to his stoic 
personality, although he claimed he reported shoulder pain at 
separation.  Based on the lack of any evidence of shoulder 
treatment or a shoulder disability in service, the examiner 
opined that it would be speculative to relate the Veteran's 
bilateral shoulder disorder to service.

Finally, the Veteran submitted a statement dated in September 
2008 from his VA physician, who opined that the Veteran's 
bilateral shoulder disorder was more likely as not related to 
his military service, referencing documentation of the 
Veteran's in-service shoulder injuries and his continuity of 
shoulder symptomology since service in support of her 
opinion.  

While the evidence reflects that the Veteran has a current 
bilateral shoulder disability, the most convincing medical 
evidence reflects that there is no nexus between his current 
disability and service.  The Veteran did not report any 
shoulder pain or injuries during his twenty-five years of 
service, although a review of his service treatment records 
reflects that he sought treatment for other maladies, 
including knee problems, a hand injury, an arm injury, an 
ankle injury, and cold and flu-like illnesses, which suggests 
the Veteran's willingness to seek care for injuries and 
illnesses as they present themselves.  Moreover, the Veteran 
affirmatively denied having any shoulder pain at separation 
and during his periodic physical examinations throughout 
service.

A VA medical examiner has found that there is no basis for 
linking the etiology of the Veteran's bilateral shoulder 
disorder to service based on the lack of any medical evidence 
that the Veteran injured his shoulders in service.  The Board 
notes that this opinion was rendered after a review of the 
Veteran's claims file, including his service medical records, 
and the opinion is consistent with the evidence of record.  
The opinion submitted by the Veteran from his VA treating 
physician, however, premises a link between service and the 
Veteran's current disability on supposed documentation of the 
Veteran's in-service shoulder injuries.  It is apparent that 
this physician rendered her opinion without reviewing the 
Veteran's claims file, as the claims file is void of any such 
documentation.  Accordingly, the Board finds that this 
medical opinion lacks probative value.  An opinion based on 
an innacurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet.App. 200 (1994).  

Furthermore, the evidence of record fails to establish a 
basis for awarding presumptive service connection because 
arthritis did not manifest to a compensable degree within one 
year after service, as evidenced by the results of the 
Veteran's February 1995 VA examination, which noted no 
limitation of shoulder motion and no x-ray evidence of 
arthritic changes.  38 C.F.R. § 3.303(d).

The Board finds that the veteran's unsubstantiated accounts 
of injuries in service are not sufficient to support the 
claim in light of the lack of corroborating treatment records 
and the normal separation examination.  Accordingly, there is 
no credible evidence of an in-service shoulder injury or 
diagnosis of a chronic disability such as arthritis 
manifested to a compensable degree within one year after 
service, and the more probative, credible medical evidence 
fails to relate the Veteran's current bilateral shoulder 
disorder to service.  As such, a basis upon which to grant 
service connection has not been presented, and the Veteran's 
appeal is therefore denied.


ORDER

Service connection for a bilateral shoulder disorder is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


